Citation Nr: 0000770	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-03 722	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey




THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1971.  He served in the Republic of Vietnam from May 
1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the RO 
that denied claims of service connection for PTSD and a 
depressive disorder.  A notice of disagreement and statement 
of the case which addressed both issues are of record.  
However, the veteran did not file a substantive appeal as to 
the denial of service connection for a depressive disorder.  
38 C.F.R. § 20.202 (1999).  Consequently, the only issue 
before the Board is the claim of service connection for PTSD.


FINDING OF FACT

The veteran has PTSD that has been linked to alleged 
stressful experiences that occurred during his active 
military service.


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 

disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence 

or aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Service connection for PTSD will be granted only where there 
is "medical evidence diagnosing the condition in accordance 
with [38 C.F.R. ]§ 4.125(a). . . ; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (1999).  
If the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the stressor.  
Id.  

In the veteran's case, psychiatric evaluation reports 
prepared in 1995 show that he had a diagnosis of PTSD.  
Specifically, a March 1995 hospital summary indicates that, 
while testing was only partially consistent with PTSD, the 
veteran's symptoms were consistent with his military 
experience and the diagnosis of PTSD.  A psychiatric 
evaluation conducted in September 1995 also resulted in a 
diagnosis of PTSD.  (The veteran's in-service experiences 
were specifically identified as the stressors on which the 
diagnosis was based.)  Consequently, the Board finds that, 
because the veteran is competent to relate his in-service 
experiences, and because PTSD appears to have been diagnosed, 
in part on the grounds that the veteran had such in-service 
stressors, the claim of service connection is well grounded.  


ORDER

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.



REMAND

When the veteran submitted his claim of service connection 
for PTSD in April 1995, he included a VA Form 21-4138, 
Statement in Support of Claim, on which he delineated the 
stress-provoking events he witnessed while serving in the 
Republic of Vietnam.  Additionally, service personnel records 
where subsequently received which showed that the veteran 
indeed served in Vietnam, and that he did so as a helicopter 
mechanic.  However, no attempt was thereafter made by the RO 
to corroborate the alleged stressful experiences.  Given that 
the veteran's claim of service connection is well grounded, 
the Board finds that the duty to assist requires that further 
evidentiary development of the case be undertaken.  § 5107.  
Specifically, the RO should attempt to corroborate the 
alleged stressful events.

The Board recognizes that letters were sent to the veteran in 
March and November 1997 in an attempt to secure more detailed 
information about the alleged stressors.  Additionally, the 
Board notes that, beginning in 1997, multiple attempts were 
made to have the veteran report for a psychiatric 
examination.  Although the veteran appears to have been 
uncooperative in that he did not respond to the 1997 
correspondence and did not appear for examinations scheduled 
in 1997 and thereafter, this does not obviate the duty to 
assist.  To the extent that such a duty can be fulfilled 
without the veteran's cooperation, action to assist the 
veteran should be undertaken.  Therefore, with the 
information that is available, especially the information 
available on the aforementioned VA Form 21-4138, steps should 
be taken to corroborate the alleged stressors.  In order to 
accomplish this, the case is REMANDED to the RO for the 
following actions:

1.  The RO should compile all the 
information available regarding the 
veteran's service and his claimed 
stressors, including information from a 
VA Form 21-4138 received in April 1995, 
and forward it to the service department 
with a request that research be conducted 
for evidence that might be used to 
corroborate the veteran's claimed 
stressors.  All reports, such as morning 
reports or unit histories, that might 
shed light on the veteran's activities or 
those of his unit should be sought.  

2.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for PTSD.  If the 
benefit sought remains denied, a 
supplemental statement of the case should 
be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



